Mr. Chief Justice Clarity delivered the opinion of the court: It appears that claimant was regularly employed by the State of Illinois as a staff physician in one of the State Hospitals. It appears that part of his duties was to perform autopsies and during the summer of 1913, he performed an autopsy on the body of a colored man. The body was embalmed but at the time of the autopsy the doctor did not know this. The doctor’s hands became infected and he lost both of his hands through this condition. It appears from the record that the claimant suffered a great loss and it is urged by his attorneys that he should recover a gross sum of Nine Thousand Seven Hundred and Sixty-five ($9,765.00) Dollars. The Attorney General comes and admits that under the Compensation Act that claimant should recover the sum of Three Thousand Seven Hundred and Fifty ($3,750.00) Dollars. This court deeply sympathizes with the claimant but it appears_ that to be in line with procedure of this court that the Workmen’s Compensation Law is the only measure upon which this court can consider damages in this case. It is therefore recommended that claimant be allowed the sum of Three Thousand Seven Hundred and Fifty ($3,750.00) Dollars.